Citation Nr: 1038534	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for heart disability manifested 
by a heart murmur and tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to September 
2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The issue on appeal has been recharacterized by the Board as 
indicated on the title page of this decision light of the Court's 
holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant 
seeking service connection for disability, but who has no special 
medical expertise, is not competent to provide diagnosis 
requiring application of medical expertise to facts such as 
claimant's description of history and symptoms; VA should 
therefore construe claim for service connection based on 
reasonable expectations of non-expert claimant).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for cardiac disability 
manifested by a heart murmur and arrhythmia.  At a VA general 
medical examination in September 2005, less than one month after 
discharge from service, the examiner recounted a history as 
related by the Veteran of his having been diagnosed with a 
functional heart murmur during childhood.  It was noted that the 
Veteran was not advised of a heart murmur on entrance into the 
United States Naval Academy; however, at his separation 
examination, he was again advised of a cardiac murmur and was 
scheduled for an echocardiogram, which was performed in July 
2005.  The September 2005 VA examiner diagnosed the Veteran as 
having a physiologic cardiac murmur.  After reviewing the results 
of the July 2005 in-service echocardiogram, the September 2005 VA 
examiner indicated that it was a normal study with no evidence of 
valvular disease.

A large quantity of relevant private medical evidence has been 
received since the time of the September 2005 VA examination.  A 
November 2005 Holter monitor report includes findings of 
intermittent episodes of sinus arrhythmia and P-wave variability.  
February 2006 and March 2006 private treatment records include 
diagnoses of palpitations and irregular heart.  A November 16, 
2007, report of an echocardiogram sets forth a conclusion of 
normal left ventricular systolic function, no stenotic or 
regurgitant valvular disease, and overall, normal echocardiogram.  
However, a November 16, 2007, report of an electrocardiogram from 
a 48-hour Holter monitor study includes findings of mild 
ventricular ectopy, chest pain walking up stairs corresponding to 
NSR/ST of 91 beats per minute, and chest pain and palpitations 
while stretching and running corresponding to 173 beats per 
minute.  A week prior to the work-up, a treating cardiologist 
wrote that the Veteran was well aware that anxiety may be playing 
a significant role, but that he (the cardiologist) was uncertain 
whether this was the root of the problems or a consequence of the 
uncertainty of the diagnosis. 

The Board does not have the medical expertise to determine 
whether the evidence received into the claims file since the 
Veteran's September 2005 VA examination reflects a heart 
disability that began or was aggravated during active service, or 
was manifested within one year of active service.  Consequently, 
the RO/AMC must ensure that all relevant medical treatment 
records are obtained and schedule the Veteran for a VA 
examination and opinion as to whether he has a current disability 
of the heart that began during active service or is related to 
any incident of service.  See 38 U.S.C.A. § 5103A(a)-(d); 38 
C.F.R. § 3.359(c)(1)-(4); Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his cardiac symptoms during the period 
from September 2005 to the present. 

After obtaining any appropriate authorizations 
for release of medical information, the RO/AMC 
must obtain all records that have not been 
previously obtained and associated with the 
claims file from each health care provider the 
Veteran identifies.  

The Veteran must also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO/AMC.

2.  Once all available medical records have 
been received, arrange for a VA examination 
with an appropriate clinician.  

The purpose of the examination is to 
determine whether the Veteran has current 
cardiac disability that had its onset or was 
aggravated during active service, or within 
one year of discharge from service, or is 
related to any incident of service.  

The following considerations will govern the 
examination:
   
(a) The claims file and a copy of this remand 
will be made available to the examiner, who 
will acknowledge receipt and review of these 
materials in any report generated as a result 
of this remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
examinations.  All indicated tests and 
studies must be performed.  

(c)  A diagnosis for each cardiac 
condition found must be provided.  

(d) The examiner will specifically 
address whether there is objective 
evidence of ventricular ectopy (see 
November 2007 electrocardiogram/Holter 
monitor report), a heart murmur, 
arrhythmia, tachycardia, and what the 
Veteran perceives as heart 
palpitations.

(d) For each heart condition diagnosed, 
the examiner must provide an opinion 
that as to whether the condition 
constitutes a disability or results in 
functional impairment of the 
cardiovascular system.  

(e) The clinician will specifically 
address whether the Veteran had cardiac 
disability at entrance into service or 
during service, and whether he 
experienced arteriosclerosis, 
cardiovascular-renal disease, or 
myocarditis within one year after 
discharge from active service. 

(f) The clinician must review the 
service treatment records and post-
service records of cardiac treatment and 
evaluation.  His review must include 
consideration of the following:

(i) In April 1997, prior to active duty, 
the Veteran reported at a service 
department medical examination that he had 
chest discomfort early in an aerobic 
workout, especially if he was 
unconditioned; pain would go away about two 
miles into a run and then would not bother 
him.  

(ii) Clinical evaluation of the heart at an 
October 1997 service department examination 
was indicated to be normal; the Veteran 
indicated a history of chest pain but no 
symptoms since the year prior, and boxing 
and marathon club activities at the United 
States Naval Academy without problems.

(iii) Clinical evaluation of the heart at 
the Veteran's service entrance examination 
in September 1999 was normal, and was 
normal again during service at a July 2000 
service department examination.  A cardiac 
workup in February 2001 indicates normal 
findings and that the Veteran could return 
to full duty without exercise limitation 
and without the need for dental antibiotic 
prophylaxis.

(iv) At a VA general medical examination in 
September 2005, the examiner recounted a 
history as related by the Veteran of his 
having been diagnosed with a functional 
heart murmur during childhood.  It was 
noted that the Veteran was not advised of a 
heart murmur on entrance into the United 
States Naval Academy, but that at his 
service separation examination, he was 
again advised of a cardiac murmur and was 
scheduled for an echocardiogram, which was 
performed in July 2005.  The September 2005 
VA examiner diagnosed the Veteran as having 
a physiologic cardiac murmur.  After 
reviewing the results of the July 2005 in-
service echocardiogram, the September 2005 
VA examiner indicated that it was a normal 
study with no evidence of valvular disease.

(v) A November 2005 Holter monitor report 
includes findings of intermittent episodes 
of sinus arrhythmia and P-wave variability.  
February 2006 and March 2006 private 
treatment records include diagnoses of 
palpitations and irregular heart.

(vi) At an October 2007 exercise stress 
test three sets of ventricular triplets 
were recorded, which the Veteran felt as 
heart palpitations.  

(vii) A November 16, 2007, report of an 
echocardiogram sets forth a conclusion of 
normal left ventricular systolic function, 
no stenotic or regurgitant valvular 
disease, and overall normal echocardiogram.  

(viii) A November 16, 2007, report of an 
electrocardiogram from a 48-hour Holter 
monitor study includes findings of mild 
ventricular ectopy, chest pain walking up 
stairs corresponding to NSR/ST of 91 beats 
per minute, and chest pain and palpitations 
while stretching and running corresponding 
to 173 beats per minute.  

(ix) A week prior to the November 2007 
work-up, a treating cardiologist wrote that 
the Veteran was well aware that anxiety may 
be playing a significant role, but that he 
(the cardiologist) was uncertain whether 
this was the root of the problems or a 
consequence of the uncertainty of the 
diagnosis.

(g) The examiner is to specifically 
address in his or her conclusion the 
issue contained in the purpose of the 
examination--whether the Veteran has 
current cardiac disability that had its 
onset or was aggravated during active 
service, or within one year of discharge 
from service, or is related to any 
incident of service.  

(h) In reaching this determination, the 
clinician must report as to whether any 
symptoms shown during or within one year 
of service, or shortly thereafter, may be 
identified as a manifestation or 
"prodromal" aspect of any later-
diagnosed cardiac disability.  See 38 
C.F.R. § 3.307(c) (2009).

(i) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  

If an examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she should so state; 
however, a complete rationale for such a 
finding must be provided.

3.  Readjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



